Citation Nr: 0514854	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  96-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spondylolysis at L5 
with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February to April 
1970.

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a May 1995 rating decision that declined to reopen a 
claim of entitlement to service connection for spondylolysis 
at L5 with spondylolisthesis.  In a September 1999 Board 
decision, it was determined that new and material evidence 
had been submitted to reopen the claim.  The Board remanded 
the reopened claim for further development of the evidence.  
In an ensuing February 2002 decision, the Board determined 
that service connection was not warranted.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2003, the veteran's representative and the VA 
Office of General Counsel filed a joint motion to vacate the 
prior Board determination and stay proceedings on the basis 
that the Board did not provide notification of the VA duty to 
assist under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), or address how the 
requirements of such had been satisfied.  It was noted that a 
remand was required for further development and 
readjudication.  By Order dated in January 2003, the Court 
granted the joint motion, vacated the Board's February 2002 
decision, and remanded the case to the Board for further 
action pursuant to 38 U.S.C.A. § 7252(a) (West 2002 & Supp. 
2004). 

The Board remanded the case to provide the veteran with 
notice required by the Veterans Claims Assistance Act of 
2000, in accordance with the joint motion.  38 U.S.C.A. 
§ 5103(a) (West 2002).



REMAND

Since the Board's August 2003 remand there have been 
significant changes in the law governing adjudication of 
claims for service connection involving pre-existing 
disabilities.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  In view of these changes, and the current 
posture of the record, the Board finds that additional 
medical opinions are needed.

Accordingly, this case is remanded for the following:

The claims folder should be referred to 
the examiner who provided the April 2001 
VA examination.

The examiner should answer the following 
questions:

a.  Do the findings on the June 1969 
examination when the veteran was 
accepted for active duty show the 
presence of spondylolysis and 
spondylolisthesis?

b.  If the answer to the preceding 
question is in the negative, does the 
record show clearly and unmistakably 
that the spondylolysis and 
spondylolisthesis pre-existed service?  
If so, did the spondylolysis and 
spondylolisthesis clearly and 
unmistakably undergo no permanent 
increase in severity?

c.  If the June 1969 examination 
disclosed the presence of 
spondylolysis and spondylolisthesis, 
was there any increase in the 
disability during service, other than 
that attributable to natural 
progression.

The examiner should provide a rationale 
for these opinions.  If the examiner who 
provided the April 2001 examination is 
not available, another physician should 
provide the necessary review of the 
claims file and requested opinions.

2.  After ensuring that the necessary 
opinions have been obtained, the AMC or 
RO should readjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




